            Case 9:21-mj-00072-KLD Document 1-1 Filed 07/12/21 Page 1 of 8



             AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Matthew J. Deurmeier, am a Special Agent(SA)of the Federal Bureau of

Investigation (“FBI”), being duly sworn, depose and state the following:

                  INTRODUCTION AND AGENT BACKGROUND

      1.     I ha\ e been employed by the FBI as a Special Agent for over eleven years

and am currently assigned to the FBI Bozeman Resident Agency in Bozeman, Montana.

I have training and experience in conducting federal criminal investigations and have

worked criminal matters involving terrorism, violent criminal offenses, firearm offenses,

kidnappings, and civil rights matters. I have participated in numerous criminal

investigations and have received extensive training and experience in the conduct of

criminal investigations.

      2.     This affidavit is submitted in support of a criminal complaint charging

Vincent Harry Konacek with attempted sexual abuse of a minor, in violation of 18 U.S.C.

§ 2243(a); abusive sexual contact, in violation of 18 U.S.C. § 2244(a)(3) and assault

within maritime and territorial jurisdiction, in violation of 18 U.S.C. § 113 (a)(5). See

also 49 U.S.C. § 46506(1)(an individual on an aircraft who commits an act that would

violate section 113 or chapter 109A of title 18 shall be fined/imprisoned under the title 18

section).




                                             1
            Case 9:21-mj-00072-KLD Document 1-1 Filed 07/12/21 Page 2 of 8



       3,     The facts set forth in this Affidavit are based upon my personal involvement

in this investigation, training and experience, my review of relevant evidence, and

information supplied to me by other law enforcement officers. This Affidavit is intended

to show that there is probable cause to arrest and detain Kopacek for the crimes specified

herein and does not purport to set forth all of my knowledge of, or investigation into, this

matter.

                                         STATUTE

       4.     18 U.S.C. § 2243(a) states, “Whoever, in the special maritime and territorial

jurisdiction ofthe United States or in a Federal prison, or in any prison, institution, or

facility in which persons are held in custody by direction of or pursuant to a contract or

agreement with the head of any Federal department or agency, knowingly engages in a

sexual act with another person who(1)has attained the age of 12 years but has not

attained the age of 16 years; and (2)is at least four years younger than the person so

engaging; or attempts to do so, shall be fined under this title, imprisoned not more than

15 years, or both. Sexual act” means “the intentional touching, not through the clothing,

of the genitalia of another person who has not attained the age of 16 years with an intent

to abuse, humiliate, harass, degrade, or arouse or gratify the sexual desire of any person.

18 U.S.C. §2246(2)(D).




                                              2
             Case 9:21-mj-00072-KLD Document 1-1 Filed 07/12/21 Page 3 of 8



        5.    18 U.S.C. § 2244(a)(3) states, “Whoever,in the special maritime and

territorial jurisdiction of the United States or in a Federal prison, or in any prison.

institution, or facility in which persons are held in custody by direction of or pursuant to a

contract or agreement with the head of any Federal department or agency, knowingly

engages in or causes sexual contact with or by another person, if so to do would violate

subsection (a) of section 2243 ofthis title had the sexual contact been a sexual act, shall

be fined under this title, imprisoned not more than two years, or both.

        6.    18 U.S.C. § 113(a)(5) states, “Simple assault, by a fine under this title or

imprisonment for not more than six months, or both, or if the victim of the assault is an

individual who has not attained the age of 16 years, by fine under this title or

imprisonment for not more than 1 year, or both.

        7.    18 U.S.C. § 46506(1) state, “An individual on an aircraft in the special

aircraft jurisdiction ofthe United States who commits an act that if committed in the

special maritime and territorial jurisdiction of the United States (as defined in section 7 of

title 18) would violate section 113, 114, 661, 662, 1111, 1112, 1113, or 2111 or chapter

109A of title 18, shall be fined under title 18, imprisoned under that section or chapter, or

both.




                                               3
            Case 9:21-mj-00072-KLD Document 1-1 Filed 07/12/21 Page 4 of 8



            SUMM/iRY OF INVESTIGATION AND PROBABLE CAUSE

      8.     On J Jy 9, 202!, an officer with the Bozeman Yellowstone International

Airport Public Safety Office contacted your affiant to report that the previous night, July

8, a fifteen year old female was assaulted while in-flight on Aliegiant Airlines Flight

2606 from Austin, Texas to Bozeman, Montana. The flight landed at approximately

10:30pm. The female, whose name is known to your affiant and identified as “AG” for

the purpose of this affidavit, was traveling with her family on a vacation. Upon departing

the Bozeman airpcit and checking into a local hotel, AG reported the incident to her

sibling and then her parents. AG’s parents then contacted law enforcement.

      9.     On July 9, 2021, AG’s parents consented to a forensic interview of AG. That

interview was conducted in Bozeman by a detective who is a certified forensic examiner.

Your affiant observed the interview while it took place.

      10.    During the course ofthe interview, AG provided the following:

             a.     AG sat on the right side of the aircraft, in window seat 15F on flight

      2606. She sac next to her sister who sat next to her mother who had an aisle seat.

      AG’s father and brother sat several rows ahead. AG’s seat was fully upright

      during the flight.

             b.     Prior to takeoff from Austin, AG stated that the male sitting directly

      behind her in sea; 16F reached his hand around her seat, between her seat and the

                                             4
    Case 9:21-mj-00072-KLD Document 1-1 Filed 07/12/21 Page 5 of 8



interior wail ofthe aircraft. AG did not know the male. AG described his hands as

dry and rough. The male first had his hands on her seat and then proceeded to

touch her body as the flight progressed.

      c.     During the flight, the male moved his fingers along AG’s seat then

onto her body. Shortly after taJceoff, the male grabbed and squeezed her arm. He

then moved his hand bet^^●een her arm and her torso, brushed his fingers along her

torso and grabbed her waist. At some point, the male touched her chest and groped

her breast over her clothes. AG stated that the male attempted to touch the front of

her pants near her waistline but she moved and her shirt covering her waistline

kept him from doing so.

      d.     During the flight, AG adjusted her body several times to get the

person to stop and the hand would withdraw and then continue touching her.

Several times during the flight, AG got up fi'om her seat to use the restroom. She

observed the male in his seat and observed that he appeared to be asleep although

he continued touching her when she returned to her seat. AG observed that no one

occupied the seat next to the male.

      e.     AG stated the activity took place from prior to takeoff in Austin to

approximately twenty minutes before landing in Bozeman.




                                      5
            Case 9:21-mj-00072-KLD Document 1-1 Filed 07/12/21 Page 6 of 8



             f.     During tlie flight, AG took over twenty short videos and several

      photographs 'vith her cel: phone to document the contact.

                    AG described the individual as an older white male with white hair,

      glasses, blue eyes, and wearing a green shirt.

             h.     When the aircraft landed in Bozeman, prior to exiting the aircraft, AG

      took several photographs of the male sitting in his seat. While walking to baggage

      claim in the Bozeman airport, AG took another photograph ofthe male.

                   .-iG sta:ed she was uncomfortable with the male touching her and

      during the fli.ght she tried to distract herself so she would not cry. AG was scared

      that the male would get his hand into her pants. AG felt disrespected and gross by

      the male touching her and felt guilty for not speaking up.

      11.    AG and her parents consented to law enforcement downloading the videos

and photographs pertaining to the incident on the aircraft. Your affiant reviewed those

items and observed what appeared to be a larger, white hand in between AG’s seat and

the interior wall cf the aircraft. In at least one video, the hand is groping AG over her

shirt while AG looks at her phone. The photographs of the male confirm AG’s

description of the male.

      12.    Officer with the Bozeman Yellowstone International Airport Public Safety

Office reviewed airport surveillance footage and identified the male based on the

                                              6
             Case 9:21-mj-00072-KLD Document 1-1 Filed 07/12/21 Page 7 of 8



description from tlie photographs. The officers located the male and traced his

movements through the airport from exiting the aircraft to baggage claim. At some point,

the male met up v/ith tv.'o other males and a female. The group walked in the direction of

the rental car area of the airport. One of the other males went to the Avis rental counter

and secured a rental vehicle. The group exited the airport and departed in the vehicle.

      13.     The officers contacted employees with Avis Rental Car and determined that

the individual v/ho rented ;he vehicle was Chris Kopacek who provided an Arizona

driver’s license. The driver rented a silver Toyota Highlander, Oregon plate 779MQK

and it is scheduled to be returned on July 11, 2021 before 5:00pm.

      14.     Officers contacted employees with Allegiant Airlines who provided the

name ofthe individual sitting in seat 16F on Allegiant Flight 2606. That individual was

identified as Vincent Harry Kopacek. Database queries for Kopacek identify him as a 76

year old white male and resident of Fredericksburg, Texas. Kopacek wears corrective

lenses and has blue eyes. Employees with Allegiant Airlines provided that Kopacek is

scheduled to depart from Bozeman to Austin on July 11, 2021 at 5:50pm.

                                     CONCLUSION

       15.    Based on the information contained in this Affidavit, there is probable cause

to believe that Vincent Harr)' Kopacek willfully had attempted sexual abuse of a minor,




                                              7
               Case 9:21-mj-00072-KLD Document 1-1 Filed 07/12/21 Page 8 of 8



abusive sexual contact, and assault within maritime and territorial jurisdiction, namely on

an aircraft.




                                             Matthew J. EJeurmeier, Special Agent
                                             Federal Bureau ofInvestigation



       Subscribed and sworn before me this          day of July 2021



                                                              \
                                                              V
                                             Hon. Kathleen L. DeSoto
                                              United States Magistrate Judge




                                             8
